***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               DE AUTO TRANSPORT, INC. v.
                  EUROLITE, LLC, ET AL.
                       (AC 39973)
                        Lavine, Alvord and Moll, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendants for wrongful
   repossession, conversion, and statutory theft in connection with a busi-
   ness deal involving the purchase and use of a truck and trailer. The
   plaintiff, a company that provided motor vehicle services, was formed
   by D and E. D had entered into an agreement with the defendant Z,
   who was a member of the defendant E Co., whereby E Co. would loan
   a certain sum to the plaintiff to purchase a truck and trailer. Under the
   terms of the loan, the plaintiff would make payments on the loan for
   thirty-six months at a certain interest rate, and E Co. would receive a
   certain percent of the profits from the use of the truck and trailer for
   the term of the loan. After the truck and trailer were purchased and
   payments on the loan commenced, D left the United States to return
   to Poland, and E assumed responsibility for managing the plaintiff corpo-
   ration. Thereafter, E Co. repossessed the truck and trailer, and the
   plaintiff commenced this action. The matter was tried to the court,
   where the plaintiff presented evidence, including testimony and a finan-
   cial report from a certified public accountant, G, as to its claim for lost
   profits. The trial court rendered judgment in favor of the defendants,
   from which the plaintiff appealed to this court. The plaintiff claimed
   that the trial court, having assumed liability, improperly failed to award
   damages. Held that the trial court did not err in its damages determina-
   tion, as no credible evidence was presented in support of the plaintiff’s
   claim for lost profits and the court did not have a sufficient basis for
   estimating its amount with reasonable certainty; the trial court’s determi-
   nation that G’s testimony and financial report were not credible was
   not clearly erroneous given that G failed to list some of the plaintiff’s
   trucks on its tax returns, that the disclosures of D and E failed to comply
   with generally accepted accounting principles, and that G was unaware
   of the terms of the loan agreement, including the profit splitting arrange-
   ment, and that the parties were involved in a money laundering scheme
   to avoid the payment of taxes, and there was no further credible evidence
   presented by which the court could estimate damages with reason-
   able certainty.
        Argued October 16—officially released November 27, 2018

                            Procedural History

   Action to recover damages for wrongful reposses-
sion, conversion, and statutory theft, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Britain and tried to the court, Wiese, J.;
judgment for the defendants, from which the plaintiff
appealed to this court. Affirmed.
   Robert T. Rimmer, for the appellant (plaintiff).
   Paul A. Catalano, for the appellees (defendants).
                         Opinion

   PER CURIAM. The plaintiff, DE Auto Transport, Inc.,
appeals from the judgment of the trial court, rendered
after a trial to the court, in favor of the defendants,
Eurolite, LLC (Eurolite), and Leopold Zayaczkowski.
On appeal, the plaintiff claims that the trial court erred
in its damages analysis. We disagree and, accordingly,
affirm the judgment of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to our resolution of the
plaintiff’s claims on appeal. In 2008, Dariusz Penkiewicz
(Dariusz) and Elzbieta Penkiewicz (Elzbieta), who were
married at the time, formed the plaintiff, which provided
motor vehicle services, including the transportation of
vehicles. In 2011, the plaintiff had four transport vehi-
cles. Dariusz and Zayaczkowski, on behalf of Eurolite,
entered into an oral agreement whereby Eurolite would
loan up to $50,000 for Dariusz to purchase a larger truck
and trailer for the plaintiff. Under the terms of the
agreement, the plaintiff would make payments on the
loan for thirty-six months at an interest rate of 14 per-
cent. In addition, Eurolite would receive 40 percent of
the profits and the plaintiff would receive 60 percent
of the profits resulting from the use of the truck and
trailer for the thirty-six month term. Dariusz subse-
quently purchased a 2005 Peterbuilt truck for $23,500
and a Cottrell trailer for $25,000. Eurolite provided the
funds for the purchase, and the parties agreed on a
printed loan amortization schedule. The total amount
borrowed was $48,500. The plaintiff made its first pay-
ment on the loan in March, 2011.
   In February, 2012, Dariusz left the United States to
return to Poland because he was concerned about being
deported. His absence adversely affected the business
operations of the plaintiff. He did not return to the
United States until January, 2014. During the time of
his absence, it was Elzbieta’s responsibility to manage
the plaintiff. On April 27, 2013, Elzbieta contacted the
police to report that the Peterbuilt truck and trailer
had been wrongfully repossessed by Eurolite. Eurolite
subsequently returned the Peterbuilt truck and trailer,
at the direction of the police, but repossessed the
Peterbuilt truck and trailer again a few days later. In
May, 2013, Elzbieta learned that Dariusz had been hav-
ing an extramarital affair, and had a wife and child in
Poland. Elzbieta shortly thereafter liquidated the plain-
tiff and sold its remaining assets. She relocated to Flor-
ida, divorced Dariusz, and remarried in December, 2013.
   On July 12, 2013, the plaintiff served a complaint
on the defendants, which alleged claims of wrongful
repossession, conversion, and statutory theft.1 A trial
to the court took place on February 25 and 26, 2016. On
November 18, 2016, the court issued its memorandum
of decision and rendered judgment in favor of the defen-
dants. The court concluded that ‘‘[e]ven assuming that
[the plaintiff] has sustained its burden to prove liability
under one or more of the various counts of its com-
plaint, the court finds that it has still failed to prove
causation and damages.’’ In reaching its conclusion, the
court determined that ‘‘[t]he liquidation of [the plaintiff]
was not caused by a repossession of the Peterbuilt
truck and trailer. Rather, it occurred as a result of a
combination of other events,’’ such as ‘‘declining busi-
ness revenues, [Dariusz’] return to Poland, the divorce
and [Elzbieta’s] desire to relocate to Florida, remarry
and start her life over.’’
    On appeal, the plaintiff claims that the trial court,
having assumed liability, erred in failing to award dam-
ages.2 Specifically, the plaintiff argues that the court
‘‘[failed] to analyze the amount of harm . . . caused
by the defendants’ wrongful repossession, conversion
and statutory theft of the [Peterbuilt truck] and trailer.’’3
We disagree.
   ‘‘The legal principles that govern our review of dam-
age awards are well established. It is axiomatic that
the burden of proving damages is on the party claiming
them. . . . Damages are recoverable only to the extent
that the evidence affords a sufficient basis for estimat-
ing their amount in money with reasonable certainty.
. . . [T]he court must have evidence by which it can
calculate the damages, which is not merely subjective or
speculative . . . but which allows for some objective
ascertainment of the amount. . . . This certainly does
not mean that mathematical exactitude is a precondi-
tion to an award of damages, but we do require that
the evidence, with such certainty as the nature of the
particular case may permit, lay a foundation [that] will
enable the trier to make a fair and reasonable estimate.
. . . Evidence is considered speculative when there is
no documentation or detail in support of it and when
the party relies on subjective opinion. . . . The trial
court’s determination that damages have not been
proved to a reasonable certainty is reviewed under a
clearly erroneous standard.’’ (Citations omitted; inter-
nal quotation marks omitted.) Weiss v. Smulders, 313
Conn. 227, 253–54, 96 A.3d 1175 (2014).
   At oral argument before this court, the plaintiff con-
tended that there were three types of damages that the
trial court could have awarded: (1) lost profits, (2) the
value of the Peterbuilt truck, and (3) payments made
to Eurolite.4 At trial, however, the plaintiff did not claim
damages related to the value of the Peterbuilt truck or
payments made to Eurolite.5 Therefore, we decline to
review these two claims on appeal. See DiMiceli v.
Cheshire, 162 Conn. App. 216, 229–30, 131 A.3d 771
(2016) (‘‘Our appellate courts, as a general practice,
will not review claims made for the first time on appeal.
. . . [B]ecause our review is limited to matters in the
record, we [also] will not address issues not decided
by the trial court.’’).
  With regard to the plaintiff’s claim for lost profits,
the plaintiff conceded at oral argument that a report
prepared by the plaintiff’s certified public accountant,
Robert Gollnick, was ‘‘the only evidence of economic
loss.’’ In the report, dated May 20, 2013, Gollnick con-
cluded that the fair market value of the plaintiff was
$116,000. In addition, Gollnick determined that there
was ‘‘a loss of $97,810 of income for 2013 before other
operating expenses.’’6
   Gollnick’s testimony and report were subject to a
credibility determination by the court. ‘‘[I]t is the exclu-
sive province of the trier of fact to weigh the conflicting
evidence, determine the credibility of witnesses and
determine whether to accept some, all or none of a
witness’ testimony. . . . Thus, if the court’s dispositive
finding . . . was not clearly erroneous, then the judg-
ment must be affirmed. . . . The function of the appel-
late court is to review, and not retry, the proceedings
of the trial court.’’ (Internal quotation marks omitted.)
Keith E. Simpson Associates, Inc. v. Ross, 125 Conn.
App. 539, 543, 9 A.3d 394 (2010). A finding is clearly
erroneous if there is ‘‘no evidence in the record to
support it . . . or when although there is evidence to
support it, the reviewing court on the entire evidence
is left with the definite and firm conviction that a mis-
take has been committed.’’ State v. Krijger, 313 Conn.
434, 446, 97 A.3d 946 (2014).
   The court found Gollnick’s testimony and report not
credible, concluding that ‘‘[a] substantial portion of the
information provided to him [by the plaintiff] was either
inaccurate and/or incomplete.’’ Specifically, the court
found that Gollnick was not made aware of the loan
on the Peterbuilt truck and trailer or the agreement to
divide the profits on a 60/40 basis, he did not list some
of the plaintiff’s trucks on its tax returns, he was
unaware that the parties were involved in a money
laundering scheme to avoid the payment of taxes,7 and
that Dariusz and Elzbieta ‘‘elected to omit substantially
all of the disclosures required by generally accepted
accounting principles.’’ Most significantly, the court
found that ‘‘when Gollnick prepared the projected
income and expense for [the plaintiff] to arrive at the
claimed damage figure of $116,000, he utilized tax
returns for years 2010, 2011 and 2012. These returns
are inaccurate and/or incomplete.’’ Because there was
evidence to support the court’s credibility determina-
tion, its finding was not clearly erroneous.8 Conse-
quently, no credible evidence was presented in support
of the plaintiff’s claim for lost profits and the court did
not have a sufficient basis for estimating its amount
with reasonable certainty. See Ray Weiner, LLC v. Con-
nery, 146 Conn. App. 1, 7, 75 A.3d 771 (2013) (‘‘[i]t is
axiomatic that damages are awarded on the basis of
facts and credible evidence, as found by the trier of
fact’’ [internal quotation marks omitted]). Therefore,
we conclude that the court did not err in its damages
determination.
      The judgment is affirmed.
  1
     The complaint included five counts: (1) wrongful repossession and con-
version as against Eurolite, (2) statutory theft as against Eurolite, under
General Statutes § 52-564, (3) statutory theft as against Zayaczkowski, under
§ 52-564, (4) unfair trade practices by Eurolite, in violation of the Connecticut
Unfair Trade Practices Act (CUTPA), General Statutes § 42-110b et seq., and
(5) disgorgement of payments as against Eurolite. During trial, the court
dismissed the CUTPA count because the plaintiff stated it was no longer
pursuing that claim. In addition, the court noted in its memorandum of
decision that ‘‘[t]he plaintiff has not addressed the disgorgement of payment
claim in its posttrial brief, and, more specifically, has not cited to a single
case or other legal authority in its brief regarding the disgorgement of
payment claim. As such, the plaintiff has abandoned that claim.’’ On appeal,
the plaintiff does not dispute the court’s finding that it abandoned the
disgorgement claim.
   2
     Both parties briefed additional arguments related to the Eurolite’s liabil-
ity for wrongful possession, conversion, and statutory theft. For purposes
of this appeal, this court, like the trial court, will assume, without deciding,
that the plaintiff established liability. Therefore, we turn to the plaintiff’s
challenges to the trial court’s determination of damages.
   3
     The plaintiff also argues that the court ‘‘created a new element of ‘causa-
tion’ and added it to the elements necessary to prove wrongful repossession,
conversion and statutory theft.’’ This claim is without merit. The court did
not err in determining that, in order for the plaintiff to recover damages
for its liquidation, the liquidation must have been caused by the wrongful
repossession, conversion, or statutory theft.
   Moreover, the court’s conclusion that ‘‘[t]he liquidation of [the plaintiff]
was not caused by a repossession of the Peterbuilt truck and trailer [but
rather] occurred as a result of a combination of other events’’ was supported
by the evidence presented at trial. See State v. Krijger, 313 Conn. 434, 446,
97 A.3d 946 (2014) (finding is clearly erroneous if there is ‘‘no evidence in
the record to support it . . . or when although there is evidence to support
it, the reviewing court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed’’). Dariusz testified that
he went to Poland in 2012 and left Elzbieta to make all of the decisions for
the plaintiff. Elzbieta testified that she decided to terminate the business
at the end of May, 2013, ‘‘when [she] found out [her] husband [was] cheating
on [her] and he . . . had a family in Poland . . . and [she] didn’t get the
big truck . . . .’’ There was also evidence to support the court’s finding
that the plaintiff had declining business revenues. First, Dariusz testified
that, in January or February, 2013, he purchased a trailer for the plaintiff
but could not purchase a truck because he had ‘‘no money to buy the truck.’’
In addition, in April, 2013, Elzbieta located another larger truck and trailer
that she wanted to purchase, but was denied a loan because of poor credit
and could not make the purchase. Similarly, in May, 2013, Elzbieta applied
for a replevin bond, which was denied because of poor credit. Moreover,
the plaintiff’s payments to Eurolite on the loan became past due. Because
there was evidence to support the court’s conclusion that the liquidation
of the plaintiff was caused by events other than Eurolite’s repossession of
the Peterbuilt truck and trailer, its determination was not clearly erroneous.
   4
     The plaintiff also argues that it was entitled to statutory damages under
General Statutes § 36a-785 (i). The plaintiff argues that ‘‘upon a finding of
liability under [General Statutes § 36a-770 et seq.] damages must be
awarded.’’ (Emphasis omitted.)
   At trial, however, the plaintiff did not claim statutory damages. In its
complaint and posttrial brief, it claimed that § 36a-785 did not apply because
there was no written retail installment contract. It argued, alternatively, that
repossession would still be wrongful under § 36a-785. The plaintiff did not
seek statutory damages under § 36a-785 (i). Therefore, we decline to review
this claim on appeal. See DiMiceli v. Cheshire, 162 Conn. App. 216, 229–30,
131 A.3d 771 (2016) (‘‘Our appellate courts, as a general practice, will not
review claims made for the first time on appeal. . . . [B]ecause our review
is limited to matters in the record, we [also] will not address issues not
decided by the trial court.’’).
   5
      The only claim that the plaintiff raised before its appeal regarding
payments made to Eurolite was its claim for disgorgement of payments. On
appeal, however, the plaintiff does not challenge the court’s finding that it
abandoned this claim. See footnote 1 of this opinion. With regard to the
value of the Peterbuilt truck, the plaintiff contends that it presented evidence
as to the cost of the Peterbuilt truck and trailer when it was first purchased.
The plaintiff, however, did not seek the value as damages in its complaint,
at trial, or in its posttrial brief.
   6
     At trial, Gollnick first testified that the $97,810 loss ‘‘[reflected] the loss
of the vehicle,’’ but later testified that ‘‘it was the loss of the business, but
that resulted from the loss of the truck . . . .’’
   7
     The trial court found that the plaintiff made payments to third parties,
not reported to the Internal Revenue Service, to avoid paying taxes.
   8
     The testimony at trial provided a basis for the court’s finding. Gollnick
testified that he ‘‘was never told that there was a loan’’ or that 40 percent
of the profit went to Eurolite. He conceded that the value of the Peterbuilt
truck would change if 40 percent belonged to someone else and that the
fair market value would be reduced. In addition, he conceded that the
Peterbuilt truck was not listed on the 2012 tax return and explained that
he ‘‘wasn’t given the . . . proper information.’’ Rather, he listed only three
trucks on the tax return even though he knew that the plaintiff had five
trucks. Moreover, Gollnick testified that he did not know about the money
laundering, and that he ‘‘would have an ethical question if [he] knew about
it at the time and [he] probably would’ve not done it.’’ Lastly, Gollnick’s
report states that ‘‘Dariusz & Elzbieta Penkiewicz have elected to omit
substantially all of [the] disclosures required by generally accepted account-
ing principles. If the omitted disclosures were included in the statement of
financial condition, they might influence the user’s conclusions about the
financial condition of Dariusz & Elzbieta Penkiewicz.’’